KELLEY, Judge,
dissenting.
I respectfully dissent. Although common sense should lead one to the conclusion that the Legislature would have provided for a continuing suspension until restitution was paid in a circumstance such as the instant one, the plain language of 75 Pa.C.S. § 1541(d) does not encompass such a measure. Apparently, such statutory authority for the trial court’s action in continuing Licensee’s suspension does not exist.
It is Section 1541(d) that grants the trial court authority to continue Appellant’s suspension in the instant case. However, Section 1541(d) encompasses only two distinct and specific components to be satisfied by a licensee as prerequisites to the restoration of the licensee’s operating privilege: the successful completion of any court-ordered treatment programs, including the payment of fees incumbent therein, and; the payment of all court-imposed costs and fines. Court-ordered restitution is neither addressed in this section, nor logically contemplated by the two enumerated components. It is Section 1548 that addresses alcohol and drug counseling and treatment programs, but that section does not include restitution as a component of such programs. Additionally, Pennsylvania’s Crimes Code clearly illustrates the Legislature’s treatment of fines, costs, and restitution, as distinct and separate concepts. See 18 Pa.C.S. § 1101 (Fines); 18 Pa.C.S. §§ 1106-1107 (dealing with restitution), and; 18 Pa.C.S. § 1109 (Costs). Because Section 1541(d) authorizes a continuing suspension only for a licensee’s failure to satisfy court-imposed treatment pro*958grams, costs, and/or fines, and because said enumerations do not encompass the payment of restitution, Section 1541 cannot serve as the statutory authorization for the trial court’s action.
I agree with the Majority’s assertion that both 18 Pa.C.S. § 1106(a) and 75 Pa. C.S. § 1548 clearly authorized the trial court to order the payment of restitution in this case. The Majority, however, is unable to articulate any authority for the continuation of the suspension of a licensee’s operating privilege in the absence of the payment of restitution. While Sections 1106 and 1548 authorize the imposition of an order for restitution, such authority cannot be said to implicitly extend to the authorization of a suspension, or the continuation of a suspension, of a licensee’s operating privilege absent clear and express statutory provision. Because the provisions of the Motor Vehicle Code at issue impose fines, they are penal in nature and must be strictly construed. See Commonwealth v. Henderson, 444 Pa.Super. 170, 663 A.2d 728 (1995).
Accordingly, I would reverse.